DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toko US 20080303984.
Regarding claim 1, Toko discloses a liquid crystal display panel, in figs.1-15B and para.80, having an array substrate (includes at least 1A) and
a counter substrate (includes at least 1B), comprising:

a light-to-heat-conversion layer (5h, 5v, 5x or 4) comprising a light-to-heat-conversion material (metal particles, see para.26-28, 61, 74 and 79), the light-to-heat-conversion layer being configured to absorb an invisible-light radiation and convert the invisible-light radiation to heat for heating the liquid crystal layer (para.26-28, 61, 74 and 79).
Regarding claim 3, Toko discloses the light-to-heat-conversion layer (5h, 5v, 5x) is in contact with the liquid crystal molecules in the liquid crystal layer (para.74).
Regarding claim 4, Toko discloses the light-to-heat-conversion layer is configured to absorb an infrared light radiation and convert the infrared light radiation to heat (para.26-28, 61, 78 and 84, the liquid crystal layer or the light-to-heat-conversion layer can be heated by the infrared rays).
Regarding claim 5, Toko discloses the light-to-heat-conversion layer is configured to absorb a near infrared light radiation and convert the near infrared light radiation to heat (para.26-28 and 78).
Regarding claim 6, Toko discloses the near infrared light radiation has a wavelength in a range of approximately 800 nm to approximately 1000 nm (para.28).
Regarding claim 7, Toko discloses the light-to-heat-conversion layer is a passivation layer comprising a plurality of particles (metal particles, see para.26-28, 38, 55, 57, 61, 74 and 79), each of the plurality of particles comprising the light-to-heat-conversion material (see para.26-28, 74 and 79).
Regarding claim 8, Toko discloses the light-to-heat-conversion layer consists essentially of the light-to-heat-conversion material (metal particles, see para.26-28, 38, 55, 57, 61, 74 and 79).
Regarding claim 9, Toko discloses the light-to-heat-conversion layer is in the array substrate (see figs.2,6 and 10).
Regarding claim 10, Toko discloses the light-to-heat-conversion layer is in the counter substrate (see figs.2,6 and 10).
Regarding claim 11, Toko discloses a first light-to-heat-conversion layer (5h, 5v, 5x or 4) in the array substrate and a second light-to-heat-conversion layer (5h, 5v, 5x or 4) in the counter substrate (see figs.2, 6 and 10);
wherein each of the first light-to-heat-conversion layer and the second light-to-heat-conversion layer comprises a light-to-heat-conversion material (metal particles, see para.26-28, 38, 55, 57, 61, 74 and 79); and
each of the first light-to-heat-conversion layer and the second light-to-heat-conversion layer is configured to absorb the invisible-light radiation and convert the invisible-light radiation to heat (para.26-28, 61, 74 and 79).
Regarding claim 12, Toko discloses the light-to-heat-conversion material is selected from the group consisting of an infrared ray absorbing dye, a carbon-containing material, a metal particle, and a metal oxide particle (metal particles, see para.26-28, 38, 55, 57, 61, 74 and 79).
Regarding claim 13, Toko discloses the light-to-heat-conversion material is selected from the group consisting of gold particles, copper particles, silver particles, 3-x), carbon nanotubes, and asymmetrical phthalocyanine (para.38 discloses gold (Au) particles).
Regarding claim 14, Toko discloses a liquid crystal display apparatus, in figs.1-15B and para.80, comprising the liquid crystal display panel of claim 1 (see the rejection of claim 1 above); and
an invisible-light light source (IR LED) configured to provide the invisible-light radiation to the light-to-heat-conversion layer.
Regarding claim 15, Toko discloses a backlight module (102);
wherein the invisible-light light source is in the backlight module (see fig.1).
Regarding claim 19, Toko discloses a display substrate, in figs.1-15B and para.80, comprising a light-to-heat-conversion layer (5h, 5v, 5x or 4) comprising a light-to-heat-conversion material (metal particles, see para.26-28, 61, 74 and 79), the light-to-heat-conversion layer being configured to absorb an invisible-light radiation and convert the invisible-light radiation to heat for heating the liquid crystal layer (para.26-28, 61, 74 and 79).

Claim(s) 1-4, 8, 10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai US 20070126974.
Regarding claim 1, Lai discloses a liquid crystal display panel, in at least figs.1 and 2, having an array substrate (32) and
a counter substrate (31 and 311), comprising:
a liquid crystal layer (33) comprising liquid crystal molecules between the array substrate and the counter substrate (see fig.1); and

Regarding claim 2, Lai discloses the light-to-heat-conversion layer is configured to maintain the liquid crystal molecules at a temperature (an operation temperature, para.7, 19 and 20) above a threshold value (a low temperature)(para.18 and claim 14).
Regarding claim 3, Lai discloses the light-to-heat-conversion layer (314) is in contact with the liquid crystal molecules in the liquid crystal layer (see figs.1 and 2).
Regarding claim 4, Lai discloses the light-to-heat-conversion layer is configured to absorb an infrared light radiation and convert the infrared light radiation to heat (para.18-20).
Regarding claim 8, Lai discloses the light-to-heat-conversion layer consists essentially of the light-to-heat-conversion material (para.18-20).
Regarding claim 10, Lai discloses the light-to-heat-conversion layer is in the counter substrate (see figs.1 and 2).
Regarding claim 14, Lai discloses a liquid crystal display apparatus, in at least figs.1 and 2, comprising the liquid crystal display panel of claim 1 (see the rejection of claim 1 above); and
an invisible-light light source (44) configured to provide the invisible-light radiation to the light-to-heat-conversion layer (see fig.1, para.18).
Regarding claim 15, Lai discloses a backlight module (40);
wherein the invisible-light light source is in the backlight module (see fig.1).
Regarding claim 16, Lai discloses a control circuit (at least includes a heat sensor) connected to the invisible-light light source;
wherein the control circuit is configured to maintain liquid crystal molecules at a temperature above a first threshold value (a low temperature)(para.18).
Regarding claim 17, Lai discloses the control circuit comprises a temperature sensor (a heat sensor, para.18) configured to detect an ambient temperature (para.18 and claim 14); and
the control circuit is configured to turn on the invisible-light light source provided that the ambient temperature is below a second threshold value (a temperature higher than the low temperature)(para.18 and claim 14).
Regarding claim 18, Lai discloses the control circuit is configured to turn off the invisible-light light source provided that the ambient temperature is equal to or greater than the second threshold value (para.18 and claim 14 discloses the invisible-light light source is turn on when the ambient temperature is low, which means when the ambient temperature is not low and reach a second threshold value, the invisible-light light source is turn off or keep turn off).
Regarding claim 19, Lai discloses a display substrate, in at least figs.1 and 2, comprising a light-to-heat-conversion layer (315, 314 or 313, para.20) comprising a light-to-heat-conversion material (para.19 and 20), the light-to-heat-conversion layer being configured to absorb an invisible-light radiation and convert the invisible-light radiation to heat for heating the liquid crystal layer (para.19 and 20).
Regarding claim 20, Lai discloses a method of operating a liquid crystal display apparatus, in at least figs.1 and 2, comprising:

turning on an invisible-light light source to provide invisible-light radiation in the liquid crystal display apparatus when the ambient temperature is below a threshold value (a low temperature)(see claim 14 and para.18-20); and heating liquid crystal molecules in a liquid crystal layer of the liquid crystal display apparatus by irradiating the invisible-light radiation on a light-to-heat-conversion layer (see claim 14 and para.18-20).

Claim(s) 1, 2, 4-6, 8, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 2008/0100791.
Regarding claim 1, Chen discloses a liquid crystal display panel, in at least figs.1 and 2, having an array substrate (292) and
a counter substrate (291), comprising:
a liquid crystal layer (290) comprising liquid crystal molecules between the array substrate and the counter substrate (see fig.1); and
a light-to-heat-conversion layer (24) comprising a light-to-heat-conversion material (para.19 and 20), the light-to-heat-conversion layer being configured to absorb an invisible-light radiation and convert the invisible-light radiation to heat for heating the liquid crystal layer (para.19, 20 and 22).
Regarding claim 2, Chen discloses the light-to-heat-conversion layer is configured to maintain the liquid crystal molecules at a temperature above a threshold value (-10°C, see para.22 and 23).
Regarding claim 4, Chen discloses the light-to-heat-conversion layer is configured to absorb an infrared light radiation and convert the infrared light radiation to heat (para.19, 20 and 22).
Regarding claim 5, Chen discloses the light-to-heat-conversion layer is configured to absorb a near infrared light radiation and convert the near infrared light radiation to heat (para.19, 20 and 22).
Regarding claim 6, Chen discloses the near infrared light radiation has a wavelength in a range of approximately 800 nm to approximately 1000 nm (para.19).
Regarding claim 8, Chen discloses the light-to-heat-conversion layer consists essentially of the light-to-heat-conversion material (para.19, 20 and 22).
Regarding claim 14, Chen discloses a liquid crystal display apparatus, in at least figs.1 and 2, comprising the liquid crystal display panel of claim 1 (see the rejection of claim 1 above); and
an invisible-light light source (28) configured to provide the invisible-light radiation to the light-to-heat-conversion layer (see figs.1 and 2 and para.19).
Regarding claim 15, Chen discloses a backlight module (22);
wherein the invisible-light light source is in the backlight module (see figs.1 and 2).
Regarding claim 16, Chen discloses a control circuit (a heating system at least includes a temperature sensor 280, para.19) connected to the invisible-light light source;
wherein the control circuit is configured to maintain liquid crystal molecules at a temperature above a first threshold value (-10°C, see para.22 and 23).
Regarding claim 17, Chen discloses the control circuit comprises a temperature sensor (280) configured to detect an ambient temperature (para.22); and
the control circuit is configured to turn on the invisible-light light source provided that the ambient temperature is below a second threshold value (20°C, see para.22 and 23).
Regarding claim 18, Chen discloses the control circuit is configured to turn off the invisible-light light source provided that the ambient temperature is equal to or greater than the second threshold value (20°C, see para.22 and 23).
Regarding claim 19, Chen discloses a display substrate, in at least figs.1 and 2, comprising a light-to-heat-conversion layer (24) comprising a light-to-heat-conversion material (para.19 and 20), the light-to-heat-conversion layer being configured to absorb an invisible-light radiation and convert the invisible-light radiation to heat for heating the liquid crystal layer (para.19, 20 and 22).
Regarding claim 20, Chen discloses a method of operating a liquid crystal display apparatus, in at least figs.1 and 2, comprising:
detecting an ambient temperature (para.22);
turning on an invisible-light light source to provide invisible-light radiation in the liquid crystal display apparatus when the ambient temperature is below a threshold value (-10°C, see para.22 and 23); and heating liquid crystal molecules in a liquid crystal layer of the liquid crystal display apparatus by irradiating the invisible-light radiation on a light-to-heat-conversion layer (para.19, 20 and 22).


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komatsu US Patent 6133979 (figs.4-7) teaches a liquid crystal display panel with a light-to-heat conversion layer (31) and a control circuit (30) comprising a temperature sensor (sensor) as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIA X PAN/Primary Examiner, Art Unit 2871